- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . CONSOLIDATED FORM Managers and Related Persons Negotiation  Article 11 - CVM Instruction # 358/2002 On June, 2010 only the following transactions involving securities and derivatives were carried out, pursuant to Article 11 Instruction # 358/2002: Company Name: Banco Santander (Brasil) S.A. Group and Related Persons (X ) Board of Directors ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % of participation Same Type/ Class Total Shares Commom shares 0,00% 0,00% Shares Preferred shares 0,00% 0,00% Shares UNITS 0,00% 0,00% Debenture Commited SUDA15 Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) - Closing Balance Security/ Derivative Security Description Quantity % de participation Same Type Espécie/ Class Total Shares Commom shares 0,00% 0,00% Shares Preferred shares 0,00% 0,00% Shares UNITS 0,00% 0,00% Debenture Committed SUDA15 Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X) Controlling Shareholder ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 84,21% 84,21% Shares Preferred shares 82,79% 82,79% Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amont(R$) - Closing Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 84,21% 84,21% Shares Preferred shares 82,79% 82,79% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0,00% 0,00% Shares Preferred shares 0,00% 0,00% Shares UNITS 0,00% 0,00% Debenture Committed AMRO14 04 Debenture Committed AMRO15 16 Debenture Committed AMRO16 Debenture Committed STBA11 Debenture Committed STBA13 17 Debenture Committed SUDA14 63 Debenture Committed SUDA15 Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amont (R$) Debenture Committed SUDA15 Repurchase Debenture Committed SUDA15 Application Closing Balance Security/ Derivative Securities Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0,00% 0,00% Shares Preferred shares 0,00% 0,00% Shares UNITS 0,00% 0,00% Debenture Committed AMRO14 04 Debenture Committed AMRO15 16 Debenture Committed AMRO16 Debenture Committed STBA11 Debenture Committed STBA13 17 Debenture Committed SUDA14 63 Debenture Committed SUDA15 Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors ( ) Executive Officers ( ) Audit Committee (x)Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares UNITS 0,00% 0,00% Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) - Closing Balance Security/ Derivative Características dos Títulos Quantity % de participation Same Type/ Class Total Shares UNITS 0,00% 0,00% Name of the Entity: Banco Santander (Brasil) S.A. Related Entity: Banco Madesant  Sociedade Unipessoal S.A. Qualificação: Avenida Arriaga 73, 2nd floor - Funchal Madeira, 9000-060 Portugal Initial Amount of Securities Security/ Derivative Security Characteristics Amount Percentage of (same type of security) Total percentage ADS BSBR 3,2% 0,4% Transactions performed during the month Security/ Derivative Security Characteristics Intermediary Transaction (Purchase/ Sale) Date Amount Price Volume (US$) ADS BSBR Santander Investment Securities, Inc. ( SIS ) Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSB R SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BS BR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase 3 ADS BSBR SIS Purchase ADS BS BR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 10 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSB R SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS BSBR SIS Purchase 7 ADS B SBR SIS Purchase 7 ADS B SBR SIS Purchase 8 Final Amount of Securities Security/ Derivative Security Characteristics Am ount Percentage of (same type of security) Total ADS BSBR 3,8% (*) 0,5% (*) Considering that, on June 30, 2010, the total number of Units was 563.790.686. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:July 12, 2010 Banco Santander (Brasil) S.A. By: /
